Detailed Action

Amendment

1.	This office action is in response to applicant’s amendments dated 10-19-21 and this office action is a final rejection.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-3, 12 and 19 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by JP200053483A to Kyodo Printing Co Ltd. (hereinafter "Kyodo").

Referring to claim 2, Kyodo discloses the rodent gasser as set forth in claim 1, wherein the cartridge is provided with a cap and a shroud having the strike pad – at 5, on a top side of the shroud – see on top of 11 in figures 1-6, opposite to the with the shroud attached to the end of the cartridge – see figures 1-6.
Referring to claim 3, Kyodo discloses the rodent gasser as set forth in claim 2, wherein the cartridge includes a flammable ignition button – at 1, that is covered by the shroud when the shroud is secured to the cartridge – see figures 1-6, the ignition button adapted to be ignited by frictionally engaging a surface thereof with the strike pad – see at 1 and 5 in figures 1-6.
Referring to claim 19, Kyodo discloses the rodent gasser as set forth in claim 1, and the shroud is friction fit over an exterior of the cartridge – at 8 – see figure 1, and the cap is fit over an exterior of the shroud – see at B,3, the shroud having a longer length than a length of the cap – see figures 1-6.
Referring to claim 12, Kyodo discloses a rodent gasser comprising, a cartridge containing a gaseous composition for fumigating rodents – see at 8 in figure 1, a cap removably attached to the cartridge – see at B and 2-16 in figures 1-6, and a self-ignition system for igniting the .

Claim Rejections - 35 USC § 103

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 16-18 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kyodo as applied to claims 1 or 3 above.
Referring to claim 16, Kyodo discloses the rodent gasser as set forth in claim 3. Kyodo further discloses the ignition button – at 1, is arranged above the top surface of the cartridge – at 8 as seen in figure 1 but does not disclose the ignition button is on a top surface of the cartridge. However, it would have been obvious to one of ordinary skill in the art to take the device of Kyodo and add the ignition button on the top of the cartridge as claimed, so as to yield the predictable result of allowing for proper ignition of the device as desired.

Referring to claim 18, Kyodo discloses the rodent gasser as set forth in claim 17. Kyodo further discloses the ignition button – at 1, is positioned centrally above the top surface of the cartridge – at 8 – see figure 1. Kyodo does not disclose the ignition button is on the top surface of the cartridge. However, it would have been obvious to one of ordinary skill in the art to take the device of Kyodo and add the ignition button on the top of the cartridge as claimed, so as to yield the predictable result of allowing for proper ignition of the device as desired.
Referring to claim 20, Kyodo discloses the rodent gasser as set forth in claim 1. Kyodo further does not disclose after being ignited, the self-ignition system has a delay of about 30-45 seconds before igniting the gaseous composition in the cartridge. However, it would have been obvious to one of ordinary skill in the art to take the device of Kyodo and add the ignition delay of about 30-45 seconds as claimed, so as to yield the predictable result of making the device safer for the user. 
Referring to claim 21, Kyodo discloses the rodent gasser as set forth in claim 1. Kyodo further does not disclose at least the cartridge is wrapped in paper. However, it would have been obvious to one of ordinary skill in the art to take the device of Kyodo and add the cartridge wrapped in paper as claimed, so as to yield the predictable result of providing for increased protection of the cartridge as desired. 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kyodo as applied to claim 12 above, and further in view of U.S. Patent No. 2,720,012 to Lilly et al.
.
Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kyodo as applied to claim 12 above.
Referring to claim 14, Kyodo discloses the rodent gasser as set forth in claim 12. Kyodo does not disclose after being ignited, the self-ignition system has a delay of about 60 seconds before igniting the gaseous composition in the cartridge. However, it would have been obvious to one of ordinary skill in the art to take the device of Kyodo and add the ignition delay of about 60 seconds as claimed, so as to yield the predictable result of making the device safer for the user.
Referring to claim 15, Kyodo discloses the rodent gasser as set forth in claim 12. Kyodo further does not disclose an end of the cartridge under the cap is sealed in plastic. However, it would have been obvious to one of ordinary skill in the art to take the device of Kyodo and add the end of the cartridge sealed in plastic, so as to yield the predictable result of making the device more durable so as to not allow for the gaseous composition to escape the device prior to use. 
Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kyodo as applied to claim 12 above, and further in view of CN 203928908 U to Wang, Z et al. (hereinafter “Wang”).
.
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kyodo as modified by Wang as applied to claim 4 above, and further in view of U.S. Patent No. 1,856,062 to Houghton.
Referring to claim 5, Kyodo in view of Wang discloses the rodent gasser as set forth in claim 4. Kyodo fails to disclose wherein the pull pin ignition system includes a gripping element attached to an integrated internal ignition system by a connecting element. Wang discloses wherein the pull pin ignition system includes a gripping element attached to an integrated internal ignition system by a connecting element (a pull ring 5 is attached to the igniter through a wire 6; figures 1,2; paragraphs [0008, 0010]). It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the system of Kyodo to include wherein the pull pin ignition system includes a gripping element attached to an integrated internal ignition system by a connecting element, as taught by Kyodo, because having a griping element allows for a secure grip to be used which would allow for a force to be reliably delivered. Kyodo as modified by Wang does not disclose the gripping element covered by the cap when the cap is secured to the cartridge. Houghton does disclose the gripping element – at 8, covered by the cap 
Referring to claim 6, Kyodo in view of Wang and Houghton discloses the rodent gasser as set forth in claim 5. Kyodo fails to disclose wherein the gripping element is a finger ring. Wang discloses wherein the gripping element is a finger ring (pull ring may be pulled by a finger; figures 1,2). It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the system of Kyodo to include wherein the gripping element is a finger ring, as taught by Kyodo, because using a finger ring allows for an easy method for applying force than may be used by a wide number of users while providing a secure grip.
Referring to claim 7, Kyodo in view of Wang and Houghton discloses the rodent gasser as set forth in claim 5. Kyodo fails to disclose wherein the connecting element is selected from the group consisting of a chain, a cable, a string and a wire. Wang discloses wherein the connecting element is selected from the group consisting of a chain, a cable, a string and a wire (the pull ring is connected to the igniter through a wire; figures 1,2). It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the system of Kyodo to include wherein the connecting element is selected from the group consisting of a chain, a cable, a string and a wire, as taught by Kyodo, because using a wire allows for a secure connection that will withstand the force applied through the gripping element.

Response to Arguments

4.	Regarding the prior art rejections of claim 1, the Kyodo reference JP 2000-53483 discloses the claim limitations of a shroud – at A and 4-14, removably attached to an end of the cartridge – at 8 – see not integrally formed with the cartridge in figure 1, and including a strike pad – at 5, a cap – at B,3,6,15,16, removable attached to the shroud – see figure 3, and covering the strike pad with the cap fitted to the shroud – see figures 1-6.
	Regarding the prior art rejections of claim 12, Kyodo discloses the claim limitations of this newly submitted claim as detailed earlier in paragraph 2 of this office action.
	Regarding the prior art rejections of claim 2, the Kyodo reference discloses the claim limitations of the cartridge is provided with a cap and a shroud having the strike pad – at 5, on a top side of the shroud – see on top of 11 in figures 1-6, opposite to the with the shroud attached to the end of the cartridge – see figures 1-6.
	Regarding the prior art rejections of claims 3-7 and 13-21, applicant relies upon the arguments with respect to claims 1-2 and 12 discussed earlier.

Conclusion

5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643